Citation Nr: 1745070	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  16-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic adjustment disorder with dependency, to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased disability rating in excess of 10 percent for low back strain.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army National Guard from July 1975 to December 1975 and in the Air Force from February 1976 to November 1977.  

These matters come to the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the Veteran's case now lies with the RO in St. Petersburg, Florida.  

An October 2014 RO decision granted a temporary 100 percent disability rating for the Veteran's PTSD, effective June 17, 2014 through September 30, 2014, based on hospitalization for such disability.  38 C.F.R. § 4.29 (2016).  As such, during this staged rating period, the Veteran is in receipt of a maximum 100 percent disability rating.  Additionally, the Veteran did not perfect an appeal as to the dates of assignment of a temporary total evaluation (TTE); therefore, the staged TTE period is not currently before the Board and need not be addressed herein.  See 38 C.F.R. §§ 20.200-202 (2016).  Rather, the Board has properly limited its consideration of the Veteran's PTSD claim to the rating period where the Veteran is not in receipt of a temporary total rating.  

The Board notes that since the June 2016 statement of the case (SSOC) was issued, additional evidence has been added to the claims file.  However, because the Veteran's VA Form 9 substantive appeal was received after February 2, 2013, such evidence is subject to initial review by the Board; moreover, neither the Veteran nor his attorney has explicitly requested AOJ consideration of such evidence.  38 U.S.C.A. § 7105(e) (West 2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with chronic adjustment disorder for any period on appeal; moreover, his additional psychiatric symptoms have been attributed to his service-connected PTSD.  

2.  During the appeal period, the Veteran's service-connected PTSD has been manifested by no worse than occupational and social impairment with reduced reliability and productivity.  

3.  For the entire period on appeal, the Veteran's service-connected low back strain has been manifested by subjective low back pain with limited range of motion no worse than forward flexion to 80 degrees and combined range of motion of the thoracolumbar spine to 220 degrees, without any muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, spinal ankylosis, incapacitating episodes, or objective associated neurologic abnormalities.  

4.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic adjustment disorder with dependency as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  The criteria for an increased disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  
3.  The criteria for an increased disability rating in excess of 10 percent for low back strain have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).  

4.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his attorney has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  

The Board acknowledges that the Veteran's attorney has asserted that the January 2014 VA spine examination is inadequate because it was conducted by an advanced registered nurse practitioner (ARNP) rather than a medical doctor, and because there was no nerve conduction or electromyography studies done to determine the presence of radiculopathy.  With respect to medical examinations and opinions obtained by VA, it is presumed that a VA examiner who is selected to provide a medical opinion in a particular case is competent to provide the requested opinion, absent clear evidence to the contrary.  See, e.g., Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014) (detailing that one aspect of the presumption of regularity is that the person selected by VA is qualified by training, education, or experience in the particular field).  The attorney's conclusory assertion that an ARNP is not competent is not supported by VA regulations or applicable case law.  Pursuant to 38 C.F.R. § 3.159(a) (2016), "competent medical evidence" means "evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  By definition, a registered nurse practitioner, such as the one who conducted the January 2014 VA examination, is one who has an "advanced education and clinical training in a specialized area of health care" and "can diagnose, prescribe, and perform procedures[.]"  Nurse Practitioner, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1306 (32d ed. 2012).  Moreover, VA's duty to assist does not require that medical examinations be conducted only by physicians, and, in general, a nurse practitioner satisfies the requirements of 38 C.F.R. § 3.159(a) as someone who is competent to provide diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

Additionally, to the extent that the Veteran's attorney asserts a new VA examination is warranted due to a lack of EMG testing in the January 2014 VA examination, the Board notes that the examination report does not objectively support the Veteran's subjective reports of lower extremity radiculopathy symptoms.  For example, at the time of the January 2014 examination, reflex testing in the knees and ankles was hypoactive.  Bilateral straight leg raising (SLR) test was negative.  The examiner conducted sensory testing of the upper anterior thigh, the thigh/knee, the lower leg/ankle, and the foot/toes, and all of the testing was normal.  The examiner was asked if the Veteran had radicular pain or any other signs or symptoms due to radiculopathy, and the examiner checked, "No."  The examiner was also asked if the Veteran had any other neurologic abnormalities or findings related to a thoracolumbar spine disability, and the examiner checked, "No."  Thus, the clinical findings in the January 2014 VA examination did not establish a basis to find that the Veteran has radiculopathy.  Moreover, when the Veteran was examined in January 2017 by a different examiner, that examiner made essentially the same clinical findings when it came to sensory testing.  The reflexes testing in January 2017 were not hypoactive, but were all reported as normal.  As such, the Board finds that the January 2014 VA examination is adequate and an additional examination or EMG testing is not necessary to adjudicate the Veteran's lumbar spine claim.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Adjustment Disorder  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected disability, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran claims entitlement to service connection for chronic adjustment disorder with dependency, to include as secondary to service-connected PTSD.  

Service treatment records do not document any complaints, treatment, or diagnosis of adjustment disorder or another acquired psychiatric disorder.  Notably, physical examinations upon service enlistment and service discharge document normal psychiatric evaluations, and the Veteran denied any psychiatric complaints within concurrent reports of medical history.  

While post-service treatment records document ongoing psychiatric treatment, there is no probative evidence that the Veteran has been diagnosed with chronic adjustment disorder for any period on appeal.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  Additionally, to the extent that the Veteran claims dependency secondary to his PTSD, the January 2014 VA examiner found that his drug addiction was not secondary to PTSD.  Finally, to the extent that the record documents additional psychiatric symptoms, including depressive disorder as diagnosed upon VA examination in April 2017, such symptoms cannot be differentiated from his PTSD due to significant overlap of symptoms between the disorders; therefore, such symptoms have properly been attributed to his service-connected PTSD.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).  

Although the Veteran's reports are competent insofar as they report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); to the extent that the Veteran asserts that he has chronic adjustment disorder which is related to active service or his service-connected PTSD, such statements are less probative, as the Veteran lacks the medical and psychiatric expertise to diagnose a complex condition or to render a nexus opinion relating such condition to active service or a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In sum, there is no probative evidence of record to support the Veteran's claim of entitlement to service connection for chronic adjustment disorder with dependency, to include as secondary to service-connected PTSD.  Accordingly, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Ratings - Generally  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's increased rating claims on appeal, the Board has considered the relevant temporal periods for such claims, as well as whether any additional staged rating periods are warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

III.A.  Increased Rating - PTSD  

The Veteran's service-connected PTSD is currently rated as 50 percent disabling prior to June 17, 2014 and from October 1, 2014 under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Following a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for PTSD for the entire period on appeal.  

In order to warrant an increased 70 percent disability rating, the Veteran's overall impairment from his PTSD would need to approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411.  

Upon VA PTSD examination in January 2014, the Veteran reported social isolation, including a four-year separation from his wife of eight years, a son who had been previously murdered and a lack of relationship with his only living son, and only one friend; a history of suicide attempts, most recently in August 2013, when he took "a handful of pills;" and a past physical altercation as reported by his wife.  He reported an employment history including two years as a sales manager for a gym, during which time he reported confrontation with his supervisor, and 16 years of service with the U.S. Postal Service, after which he was fired for threats of violence.  The examiner noted that the Veteran's psychiatric symptoms, including anxiety, chronic sleep impairment, and disturbances of motivation and mood, resulted in occupational and social impairment with reduced reliability and productivity, which falls squarely under the 50 percent criteria.  See id.  

Most recently, upon VA PTSD examination in April 2017, the Veteran was diagnosed with PTSD and unspecified depressive disorder, which the examiner noted could not be differentiated from each other due to significant overlap of symptoms.  The Veteran reported ongoing passive suicidal ideation, with depressed mood and anxiety, related to his medical conditions and unresolved grief regarding the murder of his son, although he also noted that he stayed around for his son's children.  He specifically told the examiner he did not intend or plan to do commit suicide.  He stated that he was divorced from his wife in April 2016 and that he was currently homeless, but he also noted that he would stay with his sister, mother, and cousins intermittently, and that he received support from his sister.  Significantly, following mental status examination, the VA examiner concluded that the Veteran's psychiatric symptoms, including depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, suicidal ideation, and difficulty in adapting to stressful circumstances (including work or a worklike setting) resulted in occupational and social impairment with reduced reliability and productivity, which, again, falls squarely into the 50 percent rating.  

The Board is aware that it is the factfinder who determines the proper evaluation for a service-connected disability.  Thus, it notes that while the examiners checked that the Veteran's disability fell under the 50 percent criteria, the Board has made its own determination based upon its review of the evidence of record.

The Board has also considered the lay evidence of record, which is probative insofar as it reports observable symptomatology.  See Layno, 6 Vet. App. at 469.  Specifically, October 2013 statements from the Veteran's sister and wife reported that his psychiatric symptoms included depression, anxiety, sleep impairment with nightmares, mood swings, anger, and past suicide attempts.  However, such evidence is less probative than the objective VA examinations discussed above which identified no worse than overall social and occupational impairment with reduced reliability and productivity due to the Veteran's service-connected PTSD.  

Additionally, the Board acknowledges that two October 2013 questionnaires regarding the Veteran's mental residual functional capacity note that his chronic PTSD and major depression resulted in marked impairment on social interaction and sustained concentration or persistence which significantly impacted daily functioning and precluded regular employment on a full-time basis.  Notably, however, such conclusions are unsupported by any rationale or description of what behavior the Veteran exhibits that would cause the examiner to conclude marked impairment, and therefore, are of less probative value regarding the overall social and occupational impact of the Veteran's service-connected PTSD than the thorough and objective VA psychiatric examinations of record discussed above.  

The Board also acknowledges that the Veteran has consistently reported suicidal ideation, which his attorney asserts warrants an increased 70 percent disability rating.  Indeed, the Board agrees that suicidal ideation is part of the rating criteria for an increased 70 percent disability rating; however, the Board finds it probative that despite such symptomatology, two objective VA examinations of record document that his psychiatric symptoms resulted in no worse than occupational and social impairment with reduced reliability and productivity, which is consistent with his assigned 50 percent disability rating.  Additionally, while the Veteran has reported past occupational impairment due to his anger and resulting conflict, as well as disturbances in mood with his symptoms of depression and anxiety, multiple objective mental status examinations of record document that his judgment and thinking were within normal limits.  Moreover, in his most recent VA psychiatric examination, the Veteran reported contact with and support from various family members, suggesting that his family relations were not significantly impaired.  As such, the Board concludes that the evidence of record does not document psychiatric symptomatology overall, which more closely approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; nor are such symptoms of similar severity, frequency, and duration as those associated with an increased 70 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.  

Additionally, as the Veteran's symptoms do not meet the rating criteria for a higher 70 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 100 percent disability rating.  Significantly, the Veteran has not displayed gross impairment in thought processes or communication; persistent delusions or hallucinations; inability to perform activities of daily living including maintenance of minimal personal hygiene; or disorientation.  To the extent that it could be asserted that the Veteran's ongoing suicidal ideation equates with grossly inappropriate behavior or persistent danger of self-harm, the Board notes that the Veteran's suicidal ideation has not resulted in total occupational and social impairment, as he has reported past ability to maintain employment and contact with family members.  As such, he has not shown the severity of occupational and social impairment necessary for an increased 70 or 100 percent disability rating during the rating period, and his symptoms as a whole are not of similar severity, frequency, and duration as those particular symptoms associated with a 70 or 100 percent disability rating.  Vazquez-Claudio, supra.  

Thus, the Board finds that the Veteran's psychiatric symptoms do not result in the required level of occupational and social impairment for a disability rating in excess of 50 percent for the entire period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim for increase is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert, 1 Vet. App. 49.  


III.B.  Increased Rating - Low Back Strain  

The Veteran's service-connected low back strain is currently rated as 20 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2016).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but less than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  Id.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is warranted for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The Board acknowledges that intervertebral disc syndrome (IVDS) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016).  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for low back strain for the entire period on appeal.  

Significantly, the evidence of record does not document that the Veteran's low back strain was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis in order to warrant an increased 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5237.  

Upon VA examination in January 2014, the Veteran reported increased back pain radiating to his left lower extremity, without flare ups.  Upon physical examination, he exhibited forward flexion of the thoracolumbar spine to 80 degrees and combined range of motion of the thoracolumbar spine to 230 degrees, without noted ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, related neurological deficiency, or IVDS with incapacitating episodes.  A February 2014 VA addendum opinion noted there was insufficient evidence to suggest that pain, weakness, fatigability or incoordination significantly limited the Veteran's ability during flare ups or when his back was repeatedly used over a period of time.  Similarly, upon VA examination in April 2017, the Veteran reported back pain with intermittent spasms aggravated by physical activity.  A physical examination revealed forward flexion to 90 degrees and combined range of motion of the thoracolumbar spine to 220 degrees without noted ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, related neurological deficiency, or IVDS with incapacitating episodes.  

To the extent that the Veteran has reported pain radiating into his lower extremities which he asserts is indicative of an associated neurologic abnormality, the Board affords more probative weight to the January 2014 and April 2017 VA examiners' clinical findings, including negative straight leg raising (SLR) tests, normal sensory examinations, and a finding that there are a lack of radicular pain or symptoms.  

Additionally, to the extent that the evidence of record documents that the Veteran's low back strain is consistently manifested by ongoing pain with physical activity, which results in limited motion, the Board finds that such pain and functional limitation are adequately contemplated by the Veteran's assigned 10 percent disability rating for the entire period on appeal, as the criteria for evaluating spine disorders specifically contemplate pain.  38 C.F.R. § 4.71a (specifically noting that it is rated "with or without symptoms such as pain"); see also 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  The examination reports during the appeal period show that the Veteran has no atrophy in his lower extremities and has full strength with hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension, which strength is full in both lower extremities. Such findings tend to establish that the Veteran is active to the point of having full strength and no atrophy in his lower extremities.

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for low back strain, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

IV.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

CAVC has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for PTSD (rated as 50 percent disabling prior to June 17, 2014 and from October 1, 2014), and low back strain (rated as 10 percent disabling from March 20, 1980).  Based upon the above, the Veteran's combined 60 percent disability rating does not meet the schedular criteria for a TDIU rating for any relevant period on appeal.  See 38 C.F.R. § 4.16(a).  

While failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b); the Board finds it probative that the evidence of record regarding the Veteran's service-connected PTSD and low back strain does not document that such disabilities preclude the Veteran from securing or following a substantially gainful occupation for any period on appeal.  

The Veteran has reported past employment including 16 years with the U.S. Postal Service and two years as a gym sales manager with an education of having completed high school and one year of college.  While he has also reported conflict due to anger and that he was fired from the postal service due to threats of violence, there is no additional corroborating evidence in this regard.  The Veteran has provided inconsistent facts in his applications for TDIU.  For example, in the application he submitted in 2006, he wrote that the most money he made in one was $44,000 in 1994, when he was a postal worker.  However, in his 2013 application (which was received in January 2014), he wrote that the most money he made in one year was about $9,000 in 2009, when he was in lawn sales.  Additionally, in his 2013 application, he listed jobs from 2006 to 2009 where he worked.  He did not list any employment after March 2009.  However, on a VA Form 28-1902w, Rehabilitation Needs Inventory, the Veteran reported he was a fitness consultant from February 2009 to March 2010 and was a sales representative from January 2010 to September 2010.  He failed to report either of these periods of employment on his TDIU application, which was submitted after these two periods.  The inconsistent facts damage the Veteran's credibility.

The Board has considered the October 2013 private treatment records, which note that his chronic PTSD and major depression resulted in marked impairment on social interaction and sustained concentration or persistence which significantly impacted daily functioning and precluded regular employment on a full-time basis.  However, as discussed above, the Board has found these private records, which are unsupported by any rationale, to be less probative than the thorough VA examinations of record and the resulting conclusions of the VA examiners that the Veteran's PTSD resulted in no worse than occupational and social impairment with reduced reliability and productivity.  

Regarding the Veteran's service-connected low back strain, while he has reported ongoing back pain which results in mildly limited range of motion, there is no probative evidence that such impairment precludes gainful employment.  

As such, the Board finds the preponderance of the evidence is against the suggestion that the Veteran's case is "outside the norm" requiring extraschedular consideration.  There is no doubt that the Veteran's service-connected PTSD has an adverse effect on his employability.  However, the symptomatology associated with his service-connected disabilities is appropriately compensated by his assigned disability ratings, as discussed above.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose, supra (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The rating criteria for PTSD also contemplate occupational impairment, up to and including total occupational impairment.  38 C.F.R. § 4.130.  

Given the above, referral for consideration of a TDIU rating on an extraschedular basis is not warranted, and the referral is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


ORDER

Service connection for chronic adjustment disorder with dependency, to include as secondary to PTSD, is denied.  

An increased disability rating in excess of 50 percent for PTSD is denied for the entire period on appeal (except where the Veteran was awarded a temporary total rating).  

An increased disability rating in excess of 10 percent for low back strain is denied.  

Referral for a TDIU rating is not warranted.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


